Citation Nr: 0416956	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service-connected 
bilateral epidermaphytosis residuals (frozen feet).

2.  Entitlement to service connection for arteriosclerotic 
heart disease, claimed as secondary to service-connected 
epidermaphytosis residuals (frozen left foot).

3.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected bilateral 
epidermaphytosis residuals (frozen feet).

4.  Entitlement to service connection for bilateral 
sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to July 
1946.  He is a World War II combat veteran and the recipient 
of, among other service awards, the Combat Infantryman Badge.      

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision issued by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Appeal to the Board was perfected with respect 
to all issues now on appeal.  

The veteran affirmatively waived his right to a personal 
hearing before a Veterans Law Judge of the Board.

On June 16, 2004, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

Having reviewed the entire record below, the Board finds that 
further evidentiary development is needed before a decision 
on the merits can be rendered with respect to all four issues 
on appeal.


First, with respect to the bilateral sensorineural hearing 
loss claim, as noted above, the veteran served in combat 
during World War II.  A combat veteran's exposure to 
artillery fire noises or other significant acoustic trauma is 
highly likely, if not a certainty.  The veteran contends that 
such acoustic trauma is precisely what caused his hearing 
impairment.  There is recent medical evidence of decreased 
hearing acuity.  What is missing from the record, however, is 
evidence of an audiology examination conducted in accordance 
with VA regulations governing the evaluation of hearing 
impairment, in particular, 38 C.F.R. § 4.85 (2003).  Also 
required in this service connection claim is evidence, in the 
form of a medical opinion, on the issue of etiological, or 
causal, relationship between any in-service acoustic trauma 
and current sensorineural hearing loss.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2003); Pond v. West, 12 
Vet. App. 341 (1999).  
     
Second, with respect to the remaining three issues, the Board 
notes that service connection has been in effect for 
epidermaphytosis residuals (frozen feet, or trench foot 
syndrome residuals) for many decades.  See July 1946 rating 
decision.  In this appeal, the veteran maintains that 
peripheral neuropathy, arteriosclerotic heart disease, and 
hypertension, are the proximate result of the service-
connected trench foot syndrome (secondary service connection 
theory).  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310(a) (2003).  

The record includes a recent VA compensation and pension 
(C&P) examination report in which the examiner (apparently, a 
registered nurse practitioner and not a medical doctor) 
conceded that the veteran's subjective complaints, including 
those concerning peripheral neuropathy, are generally 
consistent with residuals that could be expected from a 
frostbite injury, and that peripheral neuropathy, in 
particular, appears to have resulted from a combination of 
factors, including frostbite injury residuals and nonservice-
connected diabetes.  However, ultimately, the VA examiner 
concluded that that there is no basis for secondary service 
connection with respect to heart disease and hypertension.  
The record also includes a March 2001 opinion by the 
veteran's private physician (Dr. J. D. Y., M. D.), who 
apparently had treated the veteran for cardiovascular 
problems at issue on appeal, indicating that frostbite injury 
residuals "contributes to [the veteran's] current 
[cardiovascular] symptoms."  The apparent contradiction 
between these two medical opinions must be resolved by 
further, competent medical evaluation, as the Board is not a 
body of medical professionals qualified to weigh conflicting 
medical evidence and resolve discrepancies on causation 
therein.  

On a related matter, the Board notes that, although the 
October 2001 rating decision and Statement of the Case (SOC) 
note the RO's consideration of Dr. J. D. Y.'s records dated 
between May 1999 and June 2001, they do not specifically 
discuss the doctor's March 2001 opinion.  Indeed, the 
portions of the decision and SOC citing reasons for denial do 
not refer to this opinion at all, suggesting that the opinion 
was not in fact considered.  In light of the apparent 
contradiction between the opinions of the VA examiner and Dr. 
J. D. Y. on the key issue of medical causation, the latter's 
opinion should have been explicitly discussed in both the 
rating decision and SOC.  In this connection, the Board notes 
that Dr. J. D. Y.'s March 2001 opinion was of record as of 
June 2001, well before the rating decision on appeal.  The 
omission of such relevant evidence of record in the SOC is a 
violation of 38 C.F.R. § 19.29(a) (2003).                   

In light of all of the foregoing, the Board directs the 
following on remand:  

1.  Obtain and associate with the 
veteran's claims folder any treatment or 
testing records of Dr. J. D. Y. not 
currently of record, if any.  

2.  Schedule the veteran for a VA medical 
examination by a qualified medical 
professional to examine the veteran and 
opine specifically on whether it is at 
least as likely as not (by a probability 
of 50 percent or higher) that the 
service-connected frostbite injury 
residuals aggravated current 
hypertension, arteriosclerotic heart 
disease, and/or peripheral neuropathy 
(i.e., whether the service-connected 
frostbite injury residuals resulted in 
additional impairment of earning capacity 
due to hypertension, arteriosclerotic 
heart disease, and/or peripheral 
neuropathy).  The veteran's claims folder 
should be made available to the VA 
medical examiner.  Any report(s) 
resulting from the examination, including 
the examiner's report(s) interpreting 
diagnostic studies, if any, should be 
associated with the claims folder.  

3.  Schedule the veteran for a VA medical 
examination by qualified medical 
professional(s), including an audiologist 
and/or an otologist as appropriate, to 
examine the veteran for hearing 
impairment and render an opinion as to 
the extent of sensorineural hearing 
impairment, as documented by audiology 
findings consistent with 38 C.F.R. 
§ 4.85.  The examination must include an 
opinion by a qualified medical 
professional on the issue of whether it 
is as likely as not (by a probability of 
50 percent or greater) that hearing loss 
is etiologically related to active 
service.  The veteran's claims folder 
should be made available to the 
examiner(s).  Any report(s) resulting 
from the examination(s), including 
report(s) interpreting diagnostic 
studies, if any, should be associated 
with the claims folder.  

4.  After completion of the directives 
above, and following any further 
appropriate development, review the 
claims folder again to determine whether 
service connection is warranted for 
peripheral neuropathy, arteriosclerotic 
heart disease, hypertension, and/or 
bilateral sensorineural hearing loss.  If 
the decision remains in any manner 
adverse to the veteran with respect to 
any issue, provide him and his 
representative a Supplemental Statement 
of the Case (SSOC) and give them an 
appropriate amount of time to respond to 
it.  The SSOC must include a discussion 
of the RO's evaluation of the March 2001 
opinion letter of Dr. J.D.Y. and its 
effect on the RO's decision in the 
claims.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing law and adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  

The veteran is hereby notified that it is his responsibility 
to report for VA medical examinations as scheduled and to 
cooperate in the development of the case.  The consequences 
of failure to report for VA examination(s) without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2003).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	

                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


